       Case 3:21-mc-80007-SK Document 1-1 Filed 01/12/21 Page 1 of 4



 1 KEKER, VAN NEST & PETERS LLP
   SHARIF E. JACOB - # 257546
 2 sjacob@keker.com
   NICHOLAS GOLDBERG - # 273614
 3 ngoldberg@keker.com
   PUJA PARIKH - # 331823
 4 pparikh@keker.com
   633 Battery Street
 5 San Francisco, CA 94111-1809
   Telephone:     415 391 5400
 6 Facsimile:     415 397 7188

 7 Attorneys for Plaintiff
   Maplebear Inc. dba Instacart
 8

 9

10                            UNITED STATES DISTRICT COURT
11                         NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13    MAPLEBEAR INC. DBA INSTACART,                  Misc. Case No. 3:21-mc-80007
14                                Plaintiff,         [underlying action: United States District
15              v.                                   Court for the Eastern District of Texas, Case
                                                     No. 2:20-cv-00240-JRG]
16    UBER TECHNOLOGIES, INC.,
                                                     DECLARATION OF PUJA PARIKH IN
17                                Defendant.         SUPPORT OF MAPLEBEAR INC. DBA
                                                     INSTACART’S MOTION TO COMPEL
18                                                   UBER TECHNOLOGIES, INC.’S
                                                     COMPLIANCE WITH SUBPOENA
19

20

21

22

23

24

25

26

27

28
               DECLARATION OF PUJA PARIKH IN SUPPORT OF MAPLEBEAR INC. DBA INSTACART’S
                MOTION TO COMPEL UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA
                                               Case No.
     1625343
          Case 3:21-mc-80007-SK Document 1-1 Filed 01/12/21 Page 2 of 4




 1              I, PUJA PARIKH, hereby declare and state:
 2             1.     I am a member of the state bar of California and an associate with Keker, Van Nest
 3    & Peters LLP (“KVP”), counsel for Maplebear Inc. dba Instacart (“Instacart”) in the case
 4    Maplebear Inc. dba Instacart v. Cornershop Technologies, Inc., Cornershop Technologies LLC,
 5    Delivery Technologies US, Inc., and Does 1-10, Case No. 2:20-cv-00240-JRG (E.D. Tex.) (the
 6    “underlying action”).
 7             2.     I submit this declaration in support of Instacart’s Motion to Compel Uber
 8    Technologies, Inc.’s (“Uber”) compliance with Instacart’s subpoena. I have personal knowledge
 9    of the facts stated herein and, if called as a witness, I could and would testify competently as to
10    them under oath.
11             3.     Attached hereto as Exhibit 1 is the Declaration of Juan Cuevas, Dkt. 29-11, offered
12   in support of Cornershop’s opposition to Instacart’s preliminary injunction motion in the
13    underlying action.
14             4.     Attached hereto as Exhibit 2 is the Complaint, Dkt. 1, filed on July 16, 2020 by
15    Instacart in the underlying action.
16             5.     Attached hereto as Exhibit 3 is the Stipulated Order on Plaintiff’s Motion for
17    Preliminary Injunction, Dkt. 53, entered on September 25, 2010 in the underlying action.
18             6.     On October 14, 2020, Instacart served a subpoena for document production and
19    deposition testimony on Uber seeking information relevant to the scraping activities disclosed by
20    Cornershop in the underlying action. Attached hereto as Exhibit 4 is Instacart’s Subpoena to
21    Uber, compliance with which Instacart moves to compel.
22             7.     On October 27, 2020, outside counsel for Uber requested an extension of time to
23    respond to the subpoena, which Instacart granted.
24

25

26    1
      All docket references are to the underlying action, Maplebear Inc. dba Instacart v. Cornershop
27   Technologies, Inc. et. al, Case No. 2:20-cv-00240-JRG.
                                                         1
28              DECLARATION OF PUJA PARIKH IN SUPPORT OF MAPLEBEAR INC. DBA INSTACART’S
                 MOTION TO COMPEL UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA
                                                Case No.
     1625343
        Case 3:21-mc-80007-SK Document 1-1 Filed 01/12/21 Page 3 of 4




 1             8.     I am aware that outside counsel for Instacart and Uber met and conferred on
 2    November 2, 2020, during which time counsel for Instacart explained the relevance of the
 3    requests and topics in Instacart’s subpoena. I am aware that Counsel for Uber indicated that Uber
 4    objected to the subpoena and would provide formal responses and objections to Instacart’s
 5    subpoena.
 6             9.     Attached hereto as Exhibit 5 are Uber’s responses and objections to Instacart’s
 7    subpoena, dated November 5, 2020.
 8             10.    Attached hereto as Exhibit 6 is a letter dated November 16, 2020 from Instacart to
 9    Uber explaining the relevance of its requests and again seeking compliance with Instacart’s
10    subpoena.
11             11.    Attached hereto as Exhibit 7 is a letter dated November 19, 2020 from Uber to
12    Instacart stating that Uber will not produce any documents or information.
13             12.    I am aware that outside counsel for Instacart and Uber met and conferred again on
14    November 23, 2020, during which time counsel for Instacart sought to address Uber’s purported
15   concerns regarding burden by offering to provide search terms for Uber to utilize to conduct an
16   email search term in compliance with the subpoena. Attached hereto as Exhibit 8 is a letter dated
17    December 2, 2020, from Instacart to Uber, in which Instacart provided these proposed email
18    search terms.
19             13.    Attached hereto as Exhibit 9 is a letter dated December 8, 2020 from Uber to
20    Instacart in which Uber categorically rejected Instacart’s search terms, without proposing any
21   alternative search terms or otherwise agreeing to conduct a reasonably diligent search for
22   responsive documents and information.
23             14.    Attached hereto as Exhibit 10 is Cornershop’s responses and objections to
24   Instacart’s Second Set of Interrogatories, dated November 5, 2020.
25             15.    Attached hereto as Exhibit 11, is a letter, dated December 3, 2020, from
26   Cornershop to Instacart related to Cornershop’s discovery responses.
27
                                                        2
28              DECLARATION OF PUJA PARIKH IN SUPPORT OF MAPLEBEAR INC. DBA INSTACART’S
                 MOTION TO COMPEL UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA
                                                Case No.
     1625343
        Case 3:21-mc-80007-SK Document 1-1 Filed 01/12/21 Page 4 of 4




 1             16.     Attached hereto as Exhibit 12 is email correspondence of multiple dates between
 2   December 8, 2020 through January 11, 2021, during which time outside counsel for Instacart and
 3   Uber continued to meet and confer in writing regarding the subpoena and Uber declined to
 4   confirm that it would produce documents or testimony responsive to Instacart’s subpoena.
 5             17.     Pursuant to L.R. 37-1, I hereby certify that outside counsel for Instacart and Uber
 6   met and conferred, via videoconference, regarding Instacart’s subpoena on November 2 and
 7   November 23. My colleague Nicholas Goldberg attended these conferences on behalf of Instacart.
 8   Melody Drummond Hansen attended on behalf of Uber. Instacart has made a good faith effort to
 9   resolve this discovery dispute via meet and confer, including subsequent written correspondence,
10   but has been unable to in light of Uber’s refusal to produce any documents or a witness for
11   deposition.
12             I declare under penalty of perjury that the foregoing is true and correct and that this
13    declaration was executed on January 12, 2020 at San Francisco, California.
14

15
                                                       /s/ Puja Parikh
16                                                     PUJA PARIKH

17

18

19

20

21

22

23

24

25

26

27
                                                           3
28              DECLARATION OF PUJA PARIKH IN SUPPORT OF MAPLEBEAR INC. DBA INSTACART’S
                 MOTION TO COMPEL UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA
                                                Case No.
     1625343
